ITEMID: 001-111850
LANGUAGEISOCODE: ENG
RESPONDENT: SVN
BRANCH: CHAMBER
DATE: 2012
DOCNAME: CASE OF PRAZNIK v. SLOVENIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 3 - Prohibition of torture (Article 3 - Degrading treatment) (Substantive aspect);Violation of Article 13 - Right to an effective remedy (Article 13 - Effective remedy)
JUDGES: André Potocki;Angelika Nußberger;Dean Spielmann;Ganna Yudkivska;Karel Jungwiert;Mark Villiger
TEXT: 5. The applicant was born in 1970 and lives in Ljubljana.
6. The applicant served his prison sentence in the closed section of Ljubljana prison in the period between 3 April 2009 and 3 March 2010. From 3 to 11 April 2009 he was held in cell 123 (second floor) measuring 16.28 square metres. The cell, apart from the furniture, contained six sleeping places (three bunk beds). According to the applicant, six prisoners were being held in the cell during his detention. The Government, however, submitted that the number varied between five and six. He was subsequently moved to cell. 1 on the third floor, where he stayed until the end of his sentence on 3 March 2010. The cell measured 16.68 square metres. The cell contained, apart from the furniture, five sleeping places (two bunk beds and a single bed). According to the Government the number of prisoners varied between four and five.
7. During his detention the applicant received six visits from a friend. Between 28 April and 1 June 2009 the applicant’s visits took place through a glass partition, as he had been suspected of receiving drugs from his visitor. The same decision was made with regard to the period between 27 August 2009 and 3 March 2010. The applicant received ninety-four letters and sent out eighty-nine. Envelopes were opened on fourteen occasions to check on enclosed items. The applicant did not appeal against this measure.
8. According to the prison records, the applicant was receiving methadone maintenance treatment during his imprisonment. In addition, he had ten consultations with a general practitioner and five dental appointments.
9. As regards the general characteristics of the cells, material conditions inside the cells, sanitary conditions and health care, see the judgment in Štrucl and Others v. Slovenia, nos. 5903/10, 6003/10 and 6544/10, §§ 21 to 32, 20 October 2011. As to the out-of-cell time, the Court found in the aforementioned judgment that the sentenced prisoners held in the closed section of the prison were locked up in their cells and were only able to leave them if they applied for certain activities, most of which were to take place in the recreation room. There was, however, only one 50square-metre recreation room per floor, which was to be used by ten inmates at most (ibdi., § 86). As regards the cell temperature, the data provided by the Government showed that the average temperature in the cells in the late afternoon (5-5.30 p.m.) in the second half of July and August 2009 had been approximately 28oC, exceeding 30oC on seven days.
10. For the relevant domestic law and practice as well as relevant international documents see Štrucl and Others, cited above, §§ 33-56.
VIOLATED_ARTICLES: 13
3
